 Case 3:19-cv-02231-M Document 114 Filed 06/29/21                  Page 1 of 1 PageID 2054



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

GRACE OWENS,

       Plaintiff,

v.                                                   Civil Action No. 3:19-cv-02231-M

CIRCASSIA PHARMACEUTICALS, INC.,

       Defendant.



                                             ORDER

       The Court previously granted Defendant Circassia Pharmaceuticals, Inc.’s Motion for

Summary Judgment (ECF No. 72). In accordance with that Order, it is

       ORDERED, ADJUDGED, AND DECREED that Plaintiff Grace Owens take nothing

on her claims against Defendant. All costs of court are taxed against Plaintiff.

       SO ORDERED.

       June 29, 2021.

                                                              BARBARA M.G. LYNN
                                                              CHIEF JUDGE




                                                 1
